Citation Nr: 1631145	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  05-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disorder of the bilateral feet and ankles, claimed as residuals of cold weather injury. 

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on account of being housebound.

3.  Entitlement to specially adapted housing or a special home adaptation grant.

4.  Entitlement to automobile and adaptive equipment, or adaptive equipment only.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1951 to January 1953 and from December 1953 to June 1955.  The appellant is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

A brief description of the procedural history is necessary to clarify the issues currently before the Board.  

Specifically, as pertinent to the present appeal, a May 2004 rating decision denied entitlement to SMC based on the need for aid and attendance or on account of being housebound.  The Veteran perfected an appeal.  See March 2005 Substantive Appeal (VA Form 9).  See also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015) (setting forth requirements and time limits for initiating and perfecting an appeal to the Board).

Additionally, an October 2005 rating decision, in relevant part, determined that new and material evidence had not been submitted to reopen a claim of service connection for cold weather injury of the feet and ankles.  See also April 2004 Statement in Support of Claim (VA Form 21-4138) (accepted as a claim to reopen).  The Veteran disagreed and a May 2007 statement of the case (SOC) continued to deny reopening.  The Veteran subsequently perfected an appeal as to this issue.  See June 2007 Substantive Appeal (VA Form 9).  See also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

In January 2007, the RO denied entitlement to specially adapted housing or a special home adaptation grant, and entitlement to automobile and adaptive equipment.  The Veteran also perfected an appeal as to these issues.  See May 2007 Substantive Appeal (VA Form 9).  See also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

In September 2008, the Veteran testified at a Board hearing at the RO (Travel Board Hearing); a transcript of that hearing is of record.

This case was initially before the Board in March 2009, at which time the Board, in pertinent part, reopened service connection for cold weather injury of the feet and ankles and remanded that issue for additional development.  See March 2009 Board Decision (also denying entitlement to service connection for diabetes).  The Board further noted that the Veteran's claims of entitlement to SMC based on the need for aid and attendance or on account of being housebound, entitlement to specially adapted housing or a special home adaptation grant, and entitlement to automobile and adaptive equipment were dependent, at least in part, upon resolution of his cold injury claim; and thus, the Board remanded this matter as inextricably intertwined with the reopened service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The Board additionally determined that, although the Veteran initiated an appeal of the RO's January 2007 rating decision assigning an effective date of September 1, 2006 for the grant of entitlement to special monthly pension (SMP) based on the need for aid and attendance, the RO did not address this claim in a statement of the case (SOC).  See March 2009 Board Decision.  See also Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board remanded the earlier effective date issue for the issuance of an SOC.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); see also Manlincon, 12 Vet. App. 238.  

The claims returned to the Board in December 2010, at which time the Board determined that the RO failed to ensure substantial compliance with the prior March 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the claims were again remanded for completion of the requested development.

In a January 2011 rating decision, the RO assigned an earlier effective date of September 15, 2003, for the grant of SMP based on the need for aid and attendance.  As this was the specific effective date requested, this decision represents a full grant of the benefits sought on appeal, and that claim is thus no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran died in December 2011.  The Veteran's surviving spouse subsequently filed requests with the RO to be substituted as the appellant.  See 38 U.S.C.A. §§ 5121; 5121A (West 2014); 38 C.F.R. §§ 3.1000, 3.1010, 20.1302 (2015).  The RO granted the appellant's request to be substituted.  See June 2012 Memorandum from VA's Pension Management Center in St. Paul, Minnesota (reflecting that the appellant's "substitution is valid" and directing the RO to "reactivate the Veteran's appeal . . ., and make a decision on both the appeal and the claim for accrued benefits").  Accordingly, the appellant has been properly substituted as the claimant for the purposes of these claims on appeal, in accordance with 38 U.S.C. § 5121A.  See 38 C.F.R. § 3.1010.  

In supplemental statements of the case (SSOCs) issued in December 2015 and February 2016, the RO continued to deny service connection for cold weather injury of the feet and ankles, entitlement to SMC based on the need for aid and attendance or on account of being housebound, entitlement to specially adapted housing or a special home adaptation grant, and entitlement to automobile and adaptive equipment.  See December 2015 and February 2016 SSOCs (discussing each issue in the context of entitlement to accrued benefits).  

Accordingly, the issues that have returned to the Board for appellate consideration are as reflected on the title page.  

Additionally, the Board notes that the Veterans Law Judge who presided over the Veteran's September 2008 hearing, and who authored the Board decisions issued throughout the pendency of the appeal, is no longer employed by the Board.  Accordingly, the appellant was offered an opportunity to testify at another hearing before the Board, which she declined.  See May 2016 Hearing Notification Letter; June 2016 Hearing Notification Response.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  On December 17, 2015, prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal as concerning the issues of entitlement to SMC based on the need for aid and attendance or on account of being housebound; entitlement to specially adapted housing or a special home adaptation grant; and entitlement to automobile and adaptive equipment, or adaptive equipment only.

2.  The Veteran's disability of the bilateral feet and ankles is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met for the claim of entitlement to SMC based on the need for aid and attendance or on account of being housebound.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal have been met for the claim of entitlement to specially adapted housing or a special home adaptation grant.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal have been met for the claim of entitlement to automobile and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for service connection for residuals of cold weather injury of the bilateral feet and ankles have been met.  38 U.S.C.A. §§ 1101, 1110 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  Additionally, withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  38 C.F.R. § 20.204(b).

As indicated above, rating decisions dated in May 2004 and January 2007 denied entitlement to SMC based on the need for aid and attendance or on account of being housebound, entitlement to specially adapted housing or a special home adaptation grant, and entitlement to automobile and adaptive equipment.  See May 2004 Rating Decision (denying entitlement to SMC based on the need for aid and attendance or on account of being housebound); January 2007 Rating Decision (denying entitlement to specially adapted housing or a special home adaptation grant, and entitlement to automobile and adaptive equipment).  Although appeals were perfected as to these issues, as noted, the Veteran died in December 2011.  Subsequently, the RO granted the request of the Veteran's surviving spouse to be substituted as the appellant in the Veteran's pending appeals.  See June 2012 Memorandum from VA's Pension Management Center in St. Paul, Minnesota (granting the appellant's substitution request).  And the appellant submitted a statement in December 2015 stating that she wished to withdraw her appeals as to three issues: "1. Increased rating based on Aid & Attendance[;] 2.  Automobile or Adaptive Equipment[; and] 3. Specially Adapted Housing."  See December 2015 Statement in Support of Claim (VA Form 21-4138).  Moreover, in March 2016, her representative reiterated that "[o]n a VA Form 21-4138 received on December 17, 2015, the appellant indicated that she only wished to pursue the issue [of entitlement to residuals of cold weather injuries of the feet and ankles for the purpose of accrued benefits] and withdrew the remaining issues under contention at the time of the [previous December 2010] remand."  See March 2016 Appellant's Post-Remand Brief.  

These statements included the names of the Veteran and the appellant, listed the Veteran's social security and claims number, and clearly indicated an intent to withdraw from appellate status the issues of entitlement to SMC based on the need for aid and attendance or on account of being housebound, entitlement to specially adapted housing or a special home adaptation grant, and entitlement to automobile and adaptive equipment.  See 38 C.F.R. § 20.204.  Therefore, the Board finds that the criteria for withdrawal of an appeal with regard to these claims have been met.  See id.  

To the extent that the appellant's February 2016 correspondence constitutes an attempt to withdraw her prior withdrawal of his claim by presenting argument concerning the issues of entitlement to SMC based on the need for aid and attendance or on account of being housebound, entitlement to specially adapted housing or a special home adaptation grant, and entitlement to automobile and adaptive equipment, the Board is unaware of any authority authorizing a "withdrawal" of a "withdrawal," and no reference to any such statute or regulation has been made by the appellant or her representative.  The Board thus has no authority to award a grant that is not authorized by law.  See 38 U.S.C.A. §§ 501, 7104.  Furthermore, as noted, the following month the appellant's representative emphasized in the March 2016 post remand brief that the claims of entitlement to SMC based on the need for aid and attendance or on account of being housebound, entitlement to specially adapted housing or a special home adaptation grant, and entitlement to automobile and adaptive equipment had been withdrawn.  See March 2016 Appellant's Post-Remand Brief.  

Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the claims, and they must be dismissed.  See 38 U.S.C.A. § 7105(d). 


II.  Service Connection

Prior to his death in December 2011, the Veteran asserted entitlement to service connection for residuals of cold injury to the feet and ankles.  As discussed, his surviving spouse has been properly substituted as the appellant with regard to this claim.  See 38 U.S.C.A.§ 5121A; 38 C.F.R. §§ 3.1010, 20.1302.  For the following reasons, the Board finds that service connection for residuals of cold injury to the feet and ankles is established.

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); see also 38 C.F.R. § 3.303(a).



A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Although the Veteran's service treatment records (STRs) are silent with regard to complaints of or treatment for cold weather injuries to his bilateral lower extremities, the Veteran asserted in statements adduced throughout the pendency of the claim that he began experiencing numbness in his feet and ankles immediately following prolonged exposure to cold weather during his active service.  Since that time, he stated that he experienced intermittent symptoms manifested by pain, numbness, and swelling in his feet and ankles.  See, e.g., June 2005 Statement submitted on VA Form 9 (reporting continuous bilateral lower extremity symptomatology since his active service); see also September 2001 Letter from the Veteran (detailing his bilateral foot symptomatology since his discharge); February 2011 VA Compensation and Pension (C & P) Examination Report (noting the onset of reported symptoms including pain and numbness following cold exposure during his active service in Korea).

Importantly, as emphasized in the prior Board decisions concerning this issue, the Veteran is competent to report the onset of bilateral lower extremity symptoms during his active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see, too, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Accordingly, the Veteran is also competent to report experiencing continuing symptomatology affecting his ankles and feet during and since his active service, as the onset, frequency, and duration of such symptoms as numbness, pain, and swelling, are certainly capable of lay observation.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

The Board additionally finds his competent statements of continuing bilateral lower extremity symptomatology during and since his active service to be credible, as they are consistent with the medical evidence of record, including his VA treatment records which document the Veteran's reports of experiencing numbness in the bilateral feet and ankles since his active service.  See, e.g., March 2005 VA Geriatric Outpatient Initial Assessment (noting a history of bilateral lower extremity frostbite "while in the service").  See, too, Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Moreover, a number of the Veteran's VA treating physicians have explicitly linked the Veteran's diagnosed bilateral lower extremity neuropathy to his active service.  In particular, D.A.L., M.D., M.P.H., a staff physician at the VA Greater Los Angeles Healthcare Center, has repeatedly opined throughout the pendency of the claim that the Veteran's neurologic condition of the bilateral ankles and feet was the result of his cold exposure during his active service, specifically finding that the Veteran's symptoms were "consistent with his history of having frostbite of his lower extremities" and were "a result of frostbite he sustained while in the Korean War."  See February 2002 Letter from D.A.L., M.D., M.P.H. (reflecting that the Veteran's peripheral neuropathy of the lower extremities was likely "related to frostbite he sustained while in the Korean War"); March 2002 Letter from D.A.L., M.D., M.P.H. (noting that the Veteran "ha[d] been [his] patient for nearly 10 years" and based on his knowledge and familiarity with the Veteran, it [wa]s his "opinion[ that] the frostbite he suffered while in the military is a contributor to his peripheral neuropathy"); October 2005 Letter from D.A.L., M.D., M.P.H. (noting that he had been the Veteran's treating physician for more than 10 years and opining that "the disability related to the condition of [the Veteran's] toes and feet [was] a result of frostbite he sustained while in the Korean War"); May 2007 Letter from D.A.L., M.D., M.P.H. (finding that the Veteran "ha[d] skin discoloration on his feet and ankles that appears to have increased pigmentation/ecchymosis that is accompanied by tissue edema"; noting that "[s]ensory examination to pinprick reveals diminished sensation of both feet"; discussing the Veteran's "decreased/absent pulses to palpation of his feet"; and opining that "these findings are consistent with his history of having frostbite of his lower extremities").  

Additionally, Dr. T.J.H., the Chief of the Geriatrics Division of the West Los Angeles VA Medical Center (VAMC) found that the Veteran had "chronic, disabling paresthesias and joint changes in his feet that, in [his] medical opinion, [were] the result of frostbite injuries that he incurred while serving in the U.S. Armed Forces in the Korean War."  See March 2006 Letter from T.J.H., M.D.  See also July 2007 Letter from T.J.H., M.D. (reiterating his findings concerning both the Veteran's bilateral lower extremity diagnoses and their likely etiology as "the result of frostbite injuries that he incurred while servi[ng] in the U.S. Armed Forces in the Korean War").  



The Board finds the opinions of the Veteran's VA treating physicians concerning the etiology of the bilateral foot and ankle symptomatology to be especially probative as they are supported by rationale, specifically that the tissue damage incurred by the Veteran as the result of his asserted in-service foot injury resulted in a bilateral lower extremity pathology that contributed in a significant way to the development of his current foot and ankle disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning).  Additionally, these opinions were based on each physician's familiarity with and long-term treatment of the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).

Significantly, the findings and opinions put forth by the Veteran's VA treating physicians were confirmed by the February 2011 VA examining physician.  Specifically, based on a review of the claims file, an examination of the Veteran, and the Veteran's history as related by his spouse, the February 2011 VA examiner opined that the Veteran's bilateral foot neuropathy "[wa]s a result of or was caused by extreme cold exposure which occurred in the military while in Korea."  See February 2011 VA C & P Examination Report.  The VA examiner reasoned that, because "extreme cold exposure primarily affects body/extremity parts that are more peripheral such as the . . . feet," and considering the Veteran's history of exposure to extreme cold during his active service, "it is reasonable to assume that this is the scenario that occurred."  Id.  Further, cold exposure, such as that experienced by the Veteran, would be expected to lead to "neurologic deficits . . . in those [exposed] areas[,] resulting in anesthesia, hypesthesia, dysesthesia, sensitivity to cold, and or pain with cold exposure."  Id.  Such an injury would also result in "thrombosis or injury to vascular structures," which, in turn, would "cause hypersensitivity to cold or temperature variations from whatever source," and which may also "cause atrophy of the devascularized peripheral tissues[ and] abnormal growth patterns of the toe[ ] nails."  Id.  Thus, because the above-listed symptoms and manifestations are "noted on this [V]eteran's exam," the examiner concluded that it was likely that the Veteran's current foot pathology was related to his claimed in-service cold injury.  See id.  The Board also ascribes significant probative value to the February 2011 C & P examining physician's opinion, based as it is upon a review of the medical and lay evidence of record, considering that it is consistent with credible history provided by the Veteran and the opinions of his various treatment providers, and given that it underpinned by sufficient rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Board acknowledges that there are two negative etiological opinions of record in the form of the November 2009 and January 2016 VA examination reports.  However, the Board declines to accept these opinions, as neither opinion adequately addressed the Veteran's competent and credible lay assertions of onset and continuity of symptomatology.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  See also Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (reflecting that the Board is free to assess medical evidence and is not obligated to accept a physician's opinion).  Furthermore, neither opinion addressed in any meaningful way the opinions of the Veteran's treating physicians linking his bilateral lower extremity pathology to his claimed in-service cold exposure.  See id.  

Rather, both negative opinions were based primarily upon an absence of documentation of in-service complaints and findings in the service treatment records.  But see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  See also Stefl, 21 Vet. App. at 124; Nieves- Rodriguez, 22 Vet. App. at 302.  Accordingly, the VA examiners' opinions improperly relied merely on the absence of corroborating medical evidence, such as would be reflected in accompanying STRs or VA treatment records, without addressing competent evidence that the Veteran's currently diagnosed bilateral foot and ankle pathology was related to an in-service cold injury.  See Dalton, 21 Vet. App. at 39-40; see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (emphasizing that "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology" defined in 38 C.F.R. § 3.303(b)).  Thus, the November 2009 VA examination report and the January 2016 VA Opinion do not form a sufficient foundation upon which to base a denial of entitlement to service connection.  See Nieves-Rodriguez, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

In sum, the Veteran's diagnosed bilateral foot neuropathy has been attributed to an in-service cold injury by competent medical and lay evidence.  Although there are VA examination reports and opinions of record that are unfavorable, the Board finds that, given the numerous positive nexus opinions from the Veteran's treating physicians and considering the favorable findings put forth by the February 2011 VA examiner, the evidence for and against the claims is, at least, in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral foot and ankle neuropathy is as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  Id.  Therefore, service connection for residuals of cold weather injury of the feet and ankles is warranted.


ORDER

The appeal as to the claim of entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on account of being housebound is dismissed.

The appeal as to the claim of entitlement to specially adapted housing or a special home adaptation grant is dismissed.

The appeal as to the claim of entitlement to automobile and adaptive equipment, or adaptive equipment only, is dismissed.

Entitlement to service connection for residuals of cold weather injury of the feet and ankles is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


